Citation Nr: 0104978
Decision Date: 02/16/01	Archive Date: 03/12/01

DOCKET NO. 97 17 973               DATE FEB 16, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Togus, Maine

THE ISSUE

Entitlement to service connection for the cause of the veteran's
death. 

REPRESENTATION 

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD 

Panayotis Lambrakopoulos, Associate Counsel

INTRODUCTION

The appellant is the widow of a veteran who served on active duty
from December 1940 to August 1945. The veteran died in January
1996. The immediate cause of death was respiratory failure due to
severe COPD which, in turn, was due to smoking. This appeal arises
from an April 1997 rating decision of the Togus, Maine, Department
of Veterans Affairs (VA) Regional Office (RO) that denied service
connection for the cause of the veteran's death due to a smoking-
related illness. In December 1998 the Board remanded the case for
further development.

REMAND

On November 9, 2000, the President signed into law the Veterans
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114
Stat. 2096 (2000). Among other things, this law eliminates the
concept of a well-grounded claim, and redefines the obligations of
VA with respect to the duty to assist. This change in the law is
applicable to all claims filed on or after the date of enactment of
the VCAA, or filed before the date of enactment and not yet final
as of that date. Veterans Assistance Act of 2000, Pub. L. No. 106-
475 7, subpart (a), 114 Stat. 2096 (2000). See also Karnas v.
Derwinski, 1 Vet. App. 308 (1991).

Since the recent enactments specifically provide for the
nullification of the "well grounded claim" requirement to all
pending claims and since this claim is still pending, the RO must
apply the new law to the veteran's claim.

For the convenience of the RO, the Board sets forth the pertinent
excerpts of the VCAA to assist the RO in its consideration of the
veteran's claim on remand.

5103A. Duty to assist claimants (a) DUTY TO ASSIST.-(1) The
Secretary shall make reasonable efforts to assist a claimant in
obtaining evidence necessary to

- 2 - 

substantiate the claimant's claim for a benefit under a law
administered by the Secretary.

(2) The Secretary is not required to provide assistance to a
claimant under this section if no reasonable possibility exists
that such assistance would aid in substantiating the claim.

(3) The Secretary may defer providing assistance under this section
pending the submission by the claimant of essential information
missing from the claimant's application.

(b) ASSISTANCE IN OBTAINING RECORDS.-(1) As part of the assistance
provided under subsection (a), the Secretary shall make reasonable
efforts to obtain relevant records (including private records) that
the claimant adequately identifies to the Secretary and authorizes
the Secretary to obtain.

(2) Whenever the Secretary, after making such reasonable efforts,
is unable to obtain all of the relevant records sought, the
Secretary shall notify the claimant that the Secretary is unable to
obtain records with respect to the claim. Such a notification
shall-

(A) identify the records the Secretary is unable to obtain;

(B) briefly explain the efforts that the Secretary made to obtain
those records; and

(C) describe any further action to be taken by the Secretary with
respect to the claim.

Whenever the Secretary attempts to obtain records from a Federal
department or agency under this subsection or subsection (c), the
efforts to obtain those records shall continue until the records
are obtained unless it is reasonably certain that such records do
not exist or that further efforts to obtain those records would be
futile.

VCAA, Pub. L. No. 106-475, 3, 114 Stat. 2096 (2000).

- 3 -

The RO and the Board have previously adjudicated the appellant's
claim under the "well grounded claim" requirement. Therefore, the
case must be remanded to the RO for readjudication under the new
provisions of law.

As the VCAA makes clear, VA has a duty to obtain all relevant
records.

In an October 1997 statement, the appellant's representative
referred to an attached letter from a private physician, Dr.
Cynthia Sammis. However, that letter is not of record. On remand,
the RO must either secure the letter or ask the appellant and/or
her representative to obtain another copy of the letter.

The RO attempted to communicate with the appellant on several
occasions to obtain evidence that was requested by the Board in the
December 1998 remand. Specifically, the RO sought to obtain from
the appellant the names and addresses (along with any authorization
forms, as appropriate) for any and all physicians who had treated
the veteran for COPD since his separation from service and whose
records were not already in the claims folder. The appellant did
not reply to those requests for evidence. Nevertheless, since the
matter is being remanded to the RO again for compliance with the
new statutory provisions, the RO should afford the appellant
another opportunity to provide the evidence that was requested of
her following the Board's December 1998 remand. The Board also
notes that one of those requests for evidence was sent to an
address that has since changed. While on remand the RO sent that
request for evidence to the appellant's last known address, it
should be resent to the appellant's current address of record.

In its December 1998 remand, the Board specifically sought to
determine the location of VA medical records pertaining to the
veteran. The veteran's claims folder includes numerous medical
records from the 1970s, and it appears that these are the records
that were sought. If the appellant believes that additional medical
records are outstanding and have not yet been obtained, she should
so notify the RO on remand. The RO must then obtain copies of any
such VA medical records.

- 4 -

In addition, since the matter is being remanded to the RO, the RO
must apply and provide the appellant with notice of two relevant
precedential opinions of VA's Office of General Counsel. The two
precedential opinions are VA Office of Gen. Counsel Prec. Op. 2-93
(Jan. 13, 1993) ("Entitlement to Benefits Based upon Tobacco Use
While in Service") and VA Office of Gen. Counsel Prec. Op. 19-97
(May 13, 1997) ("Secondary Service Connection Based on Nicotine
Dependence").

The appellant contends that the veteran's death, which was due to
respiratory failure arising from severe COPD due to smoking
resulted from smoking on active duty. Recently enacted legislation
prohibits service connection for disabilities first manifested
after.service (or after an applicable presumptive period) as a
result of disease attributable to the tobacco product usage during
service. However, this enactment applies only to claims filed after
June 9, 1998. 38 U.S.C.A. 1103 (West Supp. 2000). The instant claim
was filed before June 1998, and VA must apply the law that existed
prior to June 9, 1998. See also Karnas, 1 Vet. App. at 313 (unless
provided otherwise, where law or regulation changes during pendency
of claim, the version that is most favorable to claimant applies).

Under that legal authority, service connection may be granted for
disease resulting from tobacco use in the line of duty during
active service. VA Office of Gen. Counsel Prec. Op. 2-93 (Jan. 13,
1993) ("Entitlement to Benefits Based upon Tobacco Use While in
Service"). Service connection may not be established on this basis
unless the evidence of record demonstrates that the disease for
which the claim is made resulted from tobacco use during service.
Such a determination must take into consideration the possible
effect of smoking before or after military service. In the
alternative, if the veteran develops nicotine dependence, as a
disease, during service, and that nicotine dependence is considered
to be a proximate cause of disability manifested after service,
service connection on a secondary basis may be granted. VA Office
of Gen. Counsel Prec. Op. 19-97 (May 13, 1997) ("Secondary Service
Connection Based on Nicotine Dependence").

5 -

Under the new law, the veteran must be informed, and is hereby
informed, of the bases on which service connection may be granted,
based on tobacco use.

The appellant is alleging that the veteran's death was due to his
cigarette smoking during active service. On remand, the RO is
required to address the appellant's contentions in this regard and
to develop fully the record on this issue. The Board notes that the
appellant has indicated that the veteran had been smoking
cigarettes for many years prior to his enlistment; indeed, the
appellant informed the RO on a questionnaire that the veteran had
been smoking since he was nine years old. On readjudication, the RO
may obtain a medical opinion from a VA physician as to the
relationship, if any, of the veteran's death to his smoking during
active service.

To ensure full compliance with all obligations to assist the
veteran and with all due process requirements, the case is REMANDED
to the RO for the following:

1. The RO must seek to locate, or obtain from the appellant and/or
her representative, a copy of a July 1993 letter from Dr. Cynthia
L. Sammis.

2. The RO must again seek to obtain from the appellant the names
and addresses (as well as authorization forms, as appropriate) for
any and all physicians (VA and private) who treated the veteran for
COPD and, if this is accomplished, obtain copies of the veteran's
records from the sources identified. If the RO is unsuccessful in
obtaining such records, the RO must inform the appellant of its
efforts and reasons for the inability to obtain any such records,
in compliance with the VCAA, Pub. L. No. 106-475, 3(a), 114 Stat.
2096 (2000) (to be codified at 38 U.S.C. 5103A).

6 -

3. The RO must ascertain whether the claims folder contains the
medical records requested by the Board in its December 1998 remand.
The Board had ordered the RO to "secure any available records from
the Vet Adm Facility in Togus, Maine" or to certify "[i]f such
records are reported to be unavailable." If the claims folder
contains all the medical records from that facility that are
available, the RO must include documentation in the claims folder
certifying that the available records have been obtained. If the
claims folder does not contain the requested medical records, then
the RO must obtain copies of those treatment records or must
certify the reasons for their unavailability.

4. The RO must readjudicate the appellant's claim in light of two
precedential opinions issued by VA's Office of General Counsel, VA
Office of Gen. Counsel Prec. Op. 19-97 (May 13, 1997) ("Secondary
Service Connection Based on Nicotine Dependence"); VA Office of
Gen. Counsel Prec. Op. 2-93 (Jan. 13, 1993) ("Entitlement to
Benefits Based upon Tobacco Use While in Service"). The RO must
also provide the appellant notice with the provisions of these
precedential opinions.

If necessary, in keeping with the provisions of the two
precedential opinions, the RO may seek, an opinion from a VA
physician regarding the relationship, if any, of the veteran's
death to smoking in active service.

7 -

5. The RO must readjudicate the veteran's claim under the
provisions set forth in the VCAA, Pub. L. No. 106-475, 114 Stat.
2096, 1-7 (2000) (to be codified at 38 U.S.C. 5100, 5102, 5103,
5103A, 5107, 5126). These provisions have, in pertinent part,
eliminated the requirement of a "well grounded" claim; amplified
VA's duty to assist and specified the efforts necessary to assist
a claimant; and imposed additional notice requirements on VA.

6. The RO should then review the entire evidentiary record to
determine whether the appellant's claim may be granted. If it
remains denied, the veteran and his representative should be
furnished an appropriate supplemental statement of the case and
given the opportunity to respond. The case should then be returned
to the Board for further review.

Upon remand the appellant will be free to submit additional
evidence. See 38 U.S.C.A. 5107(a); 38 C.F.R. 3.103(a) (1999);
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v.
Derwinski, 3 Vet. App. 129 (1992).

The Board notes that a remand "confers on the veteran or other
claimant, as a matter of law, the right to compliance with the
remand orders." Stegall v. West, 11 Vet. App. 268, 272 (1998).

This claim must be afforded expeditious treatment by the VAMC. The
law requires that all claims that are remanded by the Board or by
the Court of Appeals for Veterans Claims for additional development
or other appropriate action must be handled in an expeditious
manner. See The Veterans' Benefits Improvements Act

8 -

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims are remanded by the Board of Veterans'
Appeals or by the United States Court of Appeals for Veterans
Claims (Court) for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's ADJUDICATION
PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

GEORGE R. SENYK 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

- 9 -



